Title: To James Madison from Adam Beatty, 21 October 1816
From: Beatty, Adam
To: Madison, James



Sir,
Washington, Ky. 21st. Octr. 1816

Understanding that Mr. Robert Trimble, of Bourbon county, in this State, is desirous of obtaining the office, filled by the late Judge Innis, it is with sincere pleasure I afford my evidence in favour of his application.  Mr. Trimble is at the very head of the bar in this State, and his character, in every respect, stands as fair as that of any gentleman in this Commonwealth.  Having practiced law for upwards of five years in one of the courts, in which I preside; and having for several years, before I came upon the bench, practiced in some of the courts, which I attended as a lawyer, I have had a good opportunity of Judging of his qualifications to fill the office to which he now aspires.  Besides the opportunity this afforded of forming an opinion as to his qualifications to fill a judicial office, a still more ample opportunity has been afforded of forming a correct, I might say an unerring Judgment of his eminent qualifications to fill any Judicial appointment, to which his country should appoint him.
Mr. Trimble held for some time, the appointment of a Judge, in the Court of Appeals of this State; and whilst in that office he gave the most ample proofs of his capacity to fill the highest Judicial appointment.  Whilst he retained that office he gave, I believe, Universal satisfaction, and his voluntary retirement from office (because of the inadequacy of the salary, and his pecuniary circumstances, not justifying the sacrafice he was making) occasioned the most sincere and universal regret.  In a word, Mr. Trimble is one of our most respectable citizens, and in point of talents is, perhaps, not excelled by any gentleman of the bar, now practicing in the courts of this Commonwealth.  With sentiments of the highest respect & esteem I am your obt. Servt.

A Beatty.

